Elizabeth Dice et al brought this action originally in the Scioto Common Pleas against Hala Jackson for an injunction restraining trespass.
Jackson filed an answer which contained the contention of adverse possession of the strip of land in dispute and thereupon an amended petition was filed in an attempt to establish a definite boundary line. Dice claims ownership of the property by adverse possession.
The Court of Appeals established an irregular boundary line, refusing to establish a straight boundary. line because it would do unnecessary injury to one party without a corresponding benefit to the other.
Jackson in the Supreme Court contends:
1. That under the circumstances Dice could not have used said strip adversely.
2. That Dice is not entitled to possession of the claimed strip of land by adverse possession.